El J uez Asociado Señor Marrero
emitió la opinión del tribunal.
Por escritura otorgada bajo el número 39 en la ciudad de San Juan ante el notario iieriberto Torres Sola, Leonardo Viera Alendez y su esposa Juana Ortiz vendieron a Francisco Pérez Fernández y su esposa Elisa Giménez Cerra una linca urbana situada eu la Avenida Eduardo Conde de Santuree. En la escritura se hizo constar qne el solar se componía de 505 metros 40 centímetros cuadrados y que del mismo los vendedores ya habían segregado 171.39 metros cuadrados. También, que previa citación de los dueños de los predios colindantes y del Gobierno de la Capital se efectuó una men-sura y como resultado de la misma el área remanente del solar en que enclavaba la propiedad vendida resultó ser 422.86 metros cuadrados.
Llevada la anterior escritura al Begistrador de la Pro-piedad de San Juan, Sección Primera^1) éste hizo constar al calce de la misma lo siguiente:
*967"Inscrito al folio 71 vto. del tomo 88 de Santurce Norte, finca 3118 2, inscripción 11a. pero en lo qne respecta al solar sólo en cnanto a la cabida de 400.8120 m.c. con qne resnlta dicho solar del Registro más el 20 por ciento de sn superficie en virtud de la mensura y- dene-gado en cuanto al exceso de 22.0480 m.c. de acuerdo con lo resuelto repetidamente, por nuestro Tribunal Supremo, habiéndose tomado en su lugar- anotación por 120 días al propio folio y tomo indicados. Libre de cargas. San Juan, mayo 26, 1947.”
El adquirente Francisco Pérez Fernández ha acudido ante nos mediante recurso gubernativo y en apoyo del mismo sos-tiene que:
"Erró el registrador al denegar la inscripción de 22.0480 metros cuadrados, como parte del remanente de cabida rectificada de un solar de 647 metros cuadrados, deduciéndose de su cabida dos segre-gaciones de 141.60 metros cuadrados y 171.39 metros cuadrados, res-pectivamente. ’ ’
El recurrente basa su recurso principalmente en los casos de Mattei v. Registrador, 53 D.P.R. 455 y Gaya v. Registrador, 63 D.P.R. 800.
Es cierto que en el primero de ellos (Mattei v. Registrador) dijimos a la página 459:
"Teniendo la recurrente un título de dominio escrito e inscrito en el registro, en el cual aparecen claramente descritos los linderos de la finca, que son los mismos dentro de los cuales se practicó la nueva mensura, si de dicha mensura resultó una cabida mayor que la que se hiciera constar en el registro, el remedio más rápido, más adecuado y más justo, que ha sido sancionado por la jurisprudencia de esta Corte Suprema, es practicar una mensura de la finca con cita-ción de los propietarios colindantes en el caso de que la diferencia entre la cabida inscrita y la resultante de la nueva mensura fuere mayor de un 20 por ciento. Si la diferencia fuere menor de un 20 por ciento, el registrador está facultado para hacer la correspon-diente rectificación en los libros del registro, aun cuando no se hubiere citado a los colindantes. Véanse: Cobb v. Registrador, 12 D.P.R. 218; Delgado v. Registrador, 29 D.P.R. 867; Ripoll v. Registrador, 40 D.P.R. 808; Muriente v. Registrador, 47 D.P.R. 246; Aboy Vda. de Cintrón v. Registrador, 52 D.P.R. 150; Odriozola, Jurisprudencia Hipotecaria, páginas 772 a 777.” (Bastardillas nuestras.)
*968Sin embargo, las manifestaciones qne preceden no están sostenidas por los casos qne en ella se citan. Tampoco han sido seguidas, por casos posteriores de este Tribunal.
En el segundo de los casos en que se basa el recurrente (Gaya v. Registrador) el exceso de cabida pasaba ligeramente del 20 por ciento. No obstante, según hicimos constar clara-mente en el de Estrada v. Registrador, 65 D.P.R. 965, 966, refiriéndonos al de.Gaya, supra, “el registrador se limitó a sostener que los dueños colindantes debían comparecer en la escritura y aceptar la existencia del exceso y resolvimos que esto no era necesario. No se hizo hincapié por el registrador en el caso de Gaya en la cuestión de que el exceso en la cabida era mayor del 20 por ciento posiblemente porque el mismo era de sólo ochenta y ocho milésimas (.088) de una cuerda.”
También dijimos en el recurso de Estrada, supra, a la página 967, que “En ningún caso hemos resuelto que procede la inscripción de cualquier exceso en la cabida de una finca o solar nuevamente mensurado, sino que siempre se ha limitado el alcánce de nuestras decisiones a aquellos casos en que la diferencia en la cabida es de poca importancia habiéndose establecido como máximum de la diferencia tolerada el 20 por ciento. ...” (Bastardillas nuestras.) Ese sigue siendo nuestro criterio.
El párrafo antes citado del caso de Mattei v. Registrador, supra, fué revocado sub silentio por los de Autoridad de Tierras v. Registrador, 62 D.P.R. 506, y Estrada v. Registrador, supra. Ahora debe serlo expresamente. El principio sentado en los dos últimos es el correcto.
En el caso que nos ocupa se practicó la mensura con ci-tación de los dueños colindantes, se acreditaron tanto la men-sura como la citación y se acompañó al título certificación de un ingeniero civil a ese efecto. Pero el exceso en cabida reT sultó ser mayor del 20 por ciento y el mismo no podía inscri-birse en la forma solicitada. Para ello debió acudirse a los medios supletorios que autoriza la Ley Hipotecaria.
*969Insiste por otra parte el recurrente en que como la cabida original de la finca era 647 metros cuadrados y de la misma se segregaron 141.60 y 171.30 metros cuadrados que vinieron a formar dos fincas distintas y que como el agrimensor para medir el remanente citó a los propietarios colindantes, entre ellos a los'dueños de las dos fincas segregadas, y midió no sólo el remanente en sí, sino la totalidad de la finca tal cual figuraba antes de las segregaciones, el exceso en cabida en realidad no llega al 20 por ciento, procediendo, en su conse-cuencia, la inscripción de tal exceso en armonía con la juris-prudencia de este Tribunal. No estamos de acuerdo. La propiedad que se trata de inscribir es boy en día una finca separada e independiente de aquéllas que le fueron segre-gadas y lo único que el Registrador tuvo ante sí fue el exceso del remanente. Éste, como ya fiemos dicho, pasaba del 20 por ciento.

Debe confirmarse la notá recurrida.'


C1) Tanto la “ Certificación de Mensura” como el plano levantado por el ingeniero civil que la practicó acompañaban la escritura al ¡-or ésta presentada.